Mr. Justice Woods
delivered the opinion of the court, affirming the decree of the circuit court. Where the original patent could not be fairly construed to embrace *640the device used by the appellee, which appellants insist is covered by their reissue, if the reissued patent covers it, it is broader than the original and is therefore void. Even if a patentee has,a right to a reissue if applied for in seasonable time, the right may be lost by his laches and unreasonable delay. Where it is shown that the invention which appellants ‘contend was covered by the original patent had been in. general use long before the date of its issue, the patent is invalid.
Thomas Bracken and B. F. Butler, for appellants.
Andrew McCallum and S. D. Law, for appellee.
Cases Cited in the opinion: Giant Powder Co. v. Cal. Vigoret Powder Co. 6 Sawy. 508; S. C. 5 Fed. Rep. 197 Powder Co. v. Powder Works, 98 U. S. 126; Ball v. Langles, 102 U. S. 128; James v. Campbell, 3 Morr. Tr. 438; Miller v. Bridgeport Brass Co. Id. 419.